DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a final rejection in response to the amendments and arguments filed 03/19/2021. Claims 1-20 are currently pending with claims 10-20 withdrawn from consideration and claim 1 amended.

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2020.

Response to Arguments
Applicant’s arguments, see the response, filed 03/19/2021, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejections of 12/22/2020 have been withdrawn in light of amendments to the claims. 
Applicant's arguments filed in the response 03/19/2021, with respect to the art rejections, have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,062,653 to Brath (Brath).
In Reference to Claim 1
Brath discloses a method for protecting a wind turbine (Fig. 3: 19) from extreme and fatigue loads associated with high wind speed events (col 2, ll 34-36), the method comprising:
receiving an indication from wind speed sensors (25a) that wind speed measurements exceed a predetermined storm threshold and cannot be used due to the high wind speed events (col 4, ll 24-34: such that an estimation of wind speed is derived); 
in response to receiving the indication, 
receiving, via a wind turbine condition estimator programmed in a turbine controller of the wind turbine (col 4, ll 49-59, controller 24, Fig. 3, in analyzing, and used to estimate or derive a theoretical state of the turbine
estimating, via the wind turbine condition estimator, a plurality of estimated wind turbine conditions at the wind turbine by solving a control algorithm having one or more equations using the operating data (col 4, ll 49-59: as part of calculating for instance), 
the plurality of estimated wind turbine conditions comprising, at least, an estimated wind speed at the wind turbine and at least one loading proxy of the wind turbine (col 4, ll 24-34 and ll 49-59: the estimate wind speed, col 4, ll 63-66: simulated values of otherwise sensor signals); and, 
implementing, via the turbine controller, a corrective action only when each of the estimated wind speed at the wind turbine and the at least one loading proxy of the wind turbine indicates that one or more loading conditions of the wind turbine exceeds a predetermined limit (col 5, ll 6-11: the previous to determine if the wind turbine should be subjected to corrective action such as to be placed in safe mode and based on wind speed exceeding threshold, see also col 4, ll 24-34).
In Reference to Claim 2
Brath discloses the method of claim 1, wherein the predetermined storm threshold comprises wind speeds greater than about 20 meters/second (col 2, ll 48-52 and col 12, ll 4-7: 25 m/s for instance).
In Reference to Claim 3
Brath discloses the method of claim 1, wherein the loading proxy comprises at least one of 
a loading of one or more wind turbine components (col 4, ll 63-66 and col 5, ll 41-47: the simulation of otherwise sensor signals such as loads on tower, loads on blades), 
air density (col 11, ll 45-51), 
wind turbulence, and/or 
wake from neighboring turbines.
In Reference to Claim 4
Brath discloses the method of claim 1, wherein determining, via the wind turbine condition estimator programmed in the turbine controller of the wind turbine, the plurality of estimated wind turbine conditions at the wind turbine using the control algorithm  having the one or more equations (col 4, ll 49-59: as part of calculating for instance) further comprises: 
solving, via the wind turbine condition estimator, the one or more equations using the operating data and one or more 
aerodynamic performance maps (col 4, ll 49-59: such as a simulated or theoretical state); and, 
determining the plurality of estimated wind turbine conditions based on the solved equations (such as col 4, ll 24-34 and ll 49-59: the estimate wind speed, col 4, ll 63-66: simulated values of otherwise sensor signals).
In Reference to Claim 5
Brath discloses the method of claim 1, wherein the operating data operation (Fig. 3: such as signals from sensors 25a-d for instance) comprises at least one of 
pitch angle (col 4, ll 39-43), 
generator speed, 
rotor speed (col 4, ll 30-31), 
power output (col 4, ll 30-32), 
generator torque, 
yaw angle (col 12, ll 9-15), 
one or more environmental conditions (col 6, ll 35-44: such as ambient temperatures), 
data from one or more loading sensors of the wind turbine (col 6, ll 35-44), or
functions thereof (col 4, ll 64-66: simulations of values).
In Reference to Claim 6
Brath discloses the method of claim 5, wherein the one or more environmental
conditions comprises at least one of 
wind speed (col 6, ll 35-44), 
air density (col 11, ll 45-51), 
ambient temperature (col 6, ll 35-44), 
pressure (col 6, ll 35-44),
humidity, 
presence of precipitation, 
wind direction (col 6, ll 35-44), 
wind gust (col 13, ll 20-28: as part of changing wind conditions), 
wind shear (col 13, ll 20-28: as part of changing wind conditions), 
wind acceleration (col 13, ll 20-28: as part of changing wind conditions),
wind turbulence (col 13, ll 20-28: as part of changing wind conditions), 
wind veer (col 13, ll 20-28: as part of changing wind conditions), 
wake (col 13, ll 20-28: as part of changing wind conditions), or 
wind deviation (col 13, ll 20-28: as part of changing wind conditions).
In Reference to Claim 7
Brath discloses the method of claim 1, further comprising determining, via the wind turbine condition estimator, the plurality of estimated wind turbine conditions at the wind turbine online and in real-time (col 1, ll 41-52: as part of the active control of the wind turbine).
In Reference to Claim 8
Brath discloses the method of claim 1, wherein implementing the corrective action when each of the plurality of estimated wind turbine conditions indicate that the one or more loading conditions of the wind turbine exceeds the predetermined limit further comprises at least one of shutting down the wind turbine or derating the wind turbine (col 1, ll 41-52: shutdown mode or safe mode).
In Reference to Claim 9
Brath discloses the method of claim 8, further comprising:  determining, via the wind turbine condition estimator, an estimated wind speed offline after implementing the corrective action; and, restarting the wind turbine or uprating the wind turbine only after the estimated wind speed is below the predetermined limit (col 1, ll 41 thru col 2, ll 2 and col 4, ll 24-33: part of the continuous operation of the wind turbine based on alarm scenario such as high wind speed).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show controlling of wind turbines including estimating values of a wind and reducing operation of the turbine during high winds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745      

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747